Citation Nr: 0528941	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  02-11 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION


The veteran had active service from January 1967 to July 
1969.  He died on January [redacted], 2001.  The appellant is his 
widow.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The Board remanded this claim to the 
RO via the Appeals Management Center (AMC) in Washington 
D.C., in August 2003.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received at the RO in July 2002, the appellant requested a 
personal hearing at the local VA.  The RO acknowledged this 
hearing request and in a letter dated August 2002, informed 
the appellant of the date of the scheduled hearing.  In 
response, the appellant contacted the RO and asked that the 
time of the hearing be changed.  The RO complied with the 
appellant's request, but thereafter, in a written statement 
received in September 2002, the appellant indicated that she 
was withdrawing her hearing request.  The Board thus 
considers such request withdrawn.

For the reason noted below, the Board addresses the claim on 
appeal in the REMAND portion of the decision and again 
remands this claim to the RO via AMC for additional action.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
has not strictly complied with the VCAA by providing the 
appellant adequate assistance with regard to her claim.  
Accordingly, any decision to proceed in adjudicating this 
claim would prejudice the appellant in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
opinion regarding the cause of the veteran's death is 
necessary.  

The veteran died in January 2001.  His death certificate 
notes the immediate cause of death as cardiopulmonary arrest 
due to subdural hemorrhage, spontaneous, non-traumatic, 
etiology unknown.  It notes the following other significant 
conditions as contributing to his death: acute renal failure 
due to hypertension; acute respiratory failure; and 
alcoholism.  The appellant asserts that the veteran died, in 
part, from alcohol abuse, which he developed secondary to his 
service-connected PTSD.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that compensation, including death 
benefits, may be paid for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, a service-
connected disability.  See Allen v. Principi, 237 F.3d 1368 , 
1376 (Fed. Cir. 2001) (holding that a claimant must 
adequately establish that an alcohol or drug abuse disability 
is secondary to, or is caused by, a primary service-connected 
disorder).  

The appellant has submitted a written opinion from the 
veteran's private physician, David E. Wutke, M.D., in support 
of her assertion.  According to this opinion, dated in August 
2001, it is reasonable to assume that the veteran's PTSD, the 
only disability for which he was service connected at the 
time of his death and to which his alcoholism was related, 
contributed to his death.  Given Dr. Wutke's opinion, which 
is based on his years of treatment of the veteran and 
supported by rationale, is somewhat speculative.  
Accordingly, another opinion is needed to determine whether 
the veteran died from alcohol abuse that was caused or 
aggravated by his service-connected PTSD.  

This case is REMANDED for the following action:

1.  AMC should forward the claims file to 
an appropriate medical specialist for 
review for the purpose of obtaining a 
medical opinion in support of the 
appellant's claim.  AMC should ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Thereafter, the examiner should:   

a) offer an opinion as to whether 
the veteran's alcoholism was 
secondary to, or caused by, his 
service-connected PTSD; 

b) if so, offer an opinion as to 
whether it is at least as likely as 
not (50% or greater probability) 
that the veteran's alcoholism was 
either the principal or a 
contributory cause of the veteran's 
death; and  

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided. 

2.  Thereafter, AMC should readjudicate 
the appellant's claim based on all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, AMC should 
provide the appellant and her 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, AMC should then 
return this case to the Board for further consideration.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of this appeal.  The appellant and her 
representative are not required to take action in response to 
this remand.  However, they have the right to do so by 
submitting additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).




_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

